Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/20/2022.
Response to Amendment
2.	Claims 1-2, 5, 7, 9, 11, 13 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
	A voice processing method realized by a computer, the voice processing method comprising: 
analyzing a voice signal representing voice and specifying a plurality of steady periods on a time axis of the voice signal, each of the steady periods being a period in which acoustic characteristics of the voice signal are temporally stable; 
compressing forward on the time axis a first steady period of the steady periods in the voice signal; and 
extending forward on the time axis a transition period between the first steady period and a second steady period of the steady periods in the voice signal, the second s 
in the compressing of the first steady period and the extending of the transition period, a start point of the first steady period and a start point of the second steady period being kept unchanged on the time axis.


Regarding claim 1, Miranda teaches voice synthesis with improved expressivity (abstract); generating voiced sounds by a synthesizer and improving the expressivity (2) by modifying the way in which the pitch of the source signal varies over time (28).  The voice signal will have a plurality of sounds (periods) of differing pitches.  Miranda then teaches the time interval between sounds (transition between periods) that can be stretched to increase the distance between them (63). 
Miranda can then enhance the expressivity of the final speech signal by altering the way in which the pitch of the resynthesized source signal varies over time.  Such a time-based transformation makes it possible, for example, to take a relatively flat speech signal and make it more melodic, or transform an affirmative sentence to a question (by raising the pitch at the end), and so on (64).
Asada teaches compressing forward a first steady period (abstract compressing the speech time base; decreasing time interval; col 1 l 5-9)

However the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655